
	
		I
		111th CONGRESS
		1st Session
		H. R. 467
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Ms. Speier (for
			 herself and Ms. Eshoo) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To put State and local governments and other public
		  entity or instrumentality established under State law in the same position they
		  would have been in had the Secretary of the Treasury and the Board of Governors
		  of the Federal Reserve System provided emergency financial assistance to Lehman
		  Brothers Holdings Inc. by requiring the Secretary of the Treasury to purchase
		  bonds issued by such financial institution, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Treatment of State and Local
			 Governments Act of 2009.
		2.Purchase of
			 certain bonds and other debt instruments from state and local governments and
			 certain other public entities and instrumentalities requiredSection 101 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5211) is amended by adding at the end the
			 following new subsection:
			
				(f)Acquisition of
				lehman brothers bonds
					(1)In
				generalNotwithstanding any
				other provision of law, the Secretary shall purchase at face value, under
				subsection (a), bonds and other debt instruments issued by Lehman Brothers
				Holdings Inc. which—
						(A)were held as of
				September 15, 2008, by any State government, any political subdivision of any
				State, or other public entity or instrumentality established under State law
				(whether such bonds or other debt instruments are held individually or
				pooled);
						(B)have been held by
				such State, political subdivision, or other public entity or instrumentality
				continuously since such date; and
						(C)are subject to the
				proceedings under title 11, United States Code, pursuant to the petition filed
				on September 15, 2008, by Lehman Brothers Holdings Inc.
						(2)Substitution of
				secretaryNotwithstanding any
				other provision of this title, the Secretary shall be substituted for any State
				government, any political subdivision of any State, or other public entity or
				instrumentality established under State law from which it purchases any bond or
				other instrument pursuant to paragraph (1) as a creditor in any proceeding
				under title 11, United States Code, pursuant to the petition filed on September
				15, 2008, by Lehman Brothers Holdings Inc., and shall have the same standing in
				such proceedings with respect to other creditors as the government or
				subdivision for which the Secretary is
				substituted.
					.
		
